Citation Nr: 0903231	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart condition, 
including mitral valve prolapse.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to effective date prior to October 17, 2003 
for the grant of service connection for residuals of right 
wrist injury. 

5.  Entitlement to a higher initial evaluation for tinea 
versicolor, currently evaluated as 30 percent disabling.

6.  Entitlement to a higher initial evaluation for residuals 
of right wrist injury, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The veteran had an RO hearing in 
December 2005.

With the exception of the claim for an earlier effective 
date, the claims on appeal are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran filed his original claim for service connection 
for residuals of right wrist injury on October 17, 2003.


CONCLUSION OF LAW

An effective date prior to October 17, 2003 for the award of 
service connection for residuals right wrist injury is not 
warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to effective date prior to October 17, 2003 for 
the grant of service connection for residuals of right wrist 
injury 

The veteran's claim arises from the veteran's disagreement 
with the initial effective date following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service treatment records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist.

The veteran has appealed the RO's March 2005 rating decision 
setting October 17, 2003 as the effective date for the grant 
of service connection for a right wrist disorder.  He argued 
in August 2005 that the effective date of service connection 
should be the day following his service discharge.

The effective date of an award of disability compensation 
based on an original claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received 
within one year of separation from the service, the effective 
date for an award of disability compensation for direct 
service connection is the day following separation from 
active service, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2008).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).

The Board has determined that the claim must be denied.  In 
this case, on October 17, 2003, the veteran filed a claim for 
service connection for a right wrist disorder.  There is no 
record of an informal or formal claim for a right wrist 
disorder filed prior to October 17, 2003.  There is no 
correspondence of record received prior to October 17, 2003, 
that makes any mention of a right wrist disorder or shows an 
intent to apply for service connection for a right wrist 
disorder.  A claim for service connection for a right wrist 
disorder was not received within one year of separation from 
service.  Thus, the Board finds no legal basis for awarding 
service connection for a right wrist disorder any earlier 
than October 17, 2003.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.1(p), 3.155(a), 3.400.


ORDER

An earlier effective date than October 17, 2003 for the grant 
of service connection for residuals of right wrist injury is 
denied.




REMAND

Service treatment records show that the veteran received 
marital counseling in January 1999.  The representative 
suggests in October 2008 that there is a patient chart from 
January 19, 1999 containing the details of the veteran's 
counseling.  It is possible that if there is such a chart, it 
would support the veteran's assertion of having an acquired 
psychiatric disorder in service.  The veteran also stated on 
VA examination in September 2004 that he was seen at Andrews 
Air Force Base on sick call in about 1998 with an anxiety 
attack and told that his blood pressure was high; however, 
there is no such record associated with the claims folder.  
And there is no separation examination of record.  On remand, 
any additional service treatment records should be obtained.  

The representative also requests another VA psychiatric 
examination.  The representative notes that the first report 
falsely states that there was no mental health treatment in 
service.  The second examination report also failed to 
recognize that there had been mental health treatment in 
service.  When the medical evidence is not adequate, the VA 
must supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  Another examination should be 
conducted.  

Evidence of record also shows that the veteran was treated by 
Joanne Blum at Henry Ford Behavioral Health.  These complete 
treatment records should be obtained on remand, as well as 
the veteran's treatment records from Zaiwaideh Medical 
Center. 

The veteran stated on VA examination in February 2006 that he 
had been taking medication for borderline hypertension for 
the last year.  All records related to his hypertension 
treatment should be obtained on remand.

The veteran was afforded VA skin and joint examinations in 
September 2004.  In August 2005, he stated that he had 
observed that his skin condition had advanced.  As it has 
been nearly five years since the veteran's VA examinations, 
the Board finds that additional examinations are required, as 
set forth below.  
 
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete service treatment 
records, to include all records from 
Andrews Air Force Base and Dover Air Force 
Base, any patient chart of marital 
counseling which the veteran began in 1998 
or 1999, all inpatient and outpatient 
records, all clinical records, and any 
separation examination report.  

2.  The veteran stated in February 2006 
that he had been taking medication for 
borderline hypertension for the last year.  
He should be asked to identify the medical 
care provider that is treating him for 
hypertension, and arrangements should be 
made to obtain his complete treatment 
records from this provider.

3.  Make arrangements to obtain the 
veteran's complete treatment records from 
Henry Ford Behavioral Health and from 
Zaiwaideh Medical Center, dated from 
September 1999 forward. 

4.  Thereafter, schedule the veteran for a 
VA psychiatric examination.  The claims 
folder and a copy of this remand are to be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
by the examiner are to be performed.

The examiner should express an opinion as 
to what the most appropriate diagnosis is 
for all psychiatric disorder(s) found to 
be present.

The examiner should render an opinion as 
to whether it is at least as likely as not 
(a probability of at least 50 percent) 
that any current psychiatric disorder had 
its onset during active service or is 
related to any in-service finding or 
event.  

The examiner should also render an opinion 
as to whether it is at least as likely as 
not (a probability of at least 50 percent) 
that any current psychiatric disorder was 
caused or aggravated (chronically made 
worse) by the veteran's service-connected 
tinea versicolor.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

5.  Schedule the veteran for a VA joints 
examination.  The claims folder and a copy 
of this remand are to be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
tests deemed necessary by the examiner are 
to be performed.

All manifestations of the wrist fracture 
residuals should be reported in detail.  
The examiner should report the results of 
range of motion testing of the right wrist 
in degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right wrist 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should also describe in 
detail the veteran's right wrist scar, to 
include a discussion of whether the scar 
is unstable (i.e., frequent loss of 
covering of the skin over the scar) or 
painful on examination, and whether it 
results in any limitation of function.  
The size (width and length) of the scar 
should be measured.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

6.  Schedule the veteran for a VA skin 
examination.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in the report 
whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's tinea versicolor.

The examiner should report: (a) the 
percentage of the veteran's entire body, 
and (b) the percentage of exposed areas 
affected by the service-connected skin 
disability.

The examiner should comment on whether the 
veteran's skin disability has required 
constant or near-constant systemic therapy 
during the past 12-month period.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

7.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


